Beardsley, J.
On the 17th. day of August, 1887, the defendants entered into the following contract with the plaintiff:—
“ Stratford, August 17th, 1887.
“We agree to purchase of P. H. Hodges his place in Stratford, Conn., containing fifteen acres, more or less, for the sum of nine thousand five hundred dollars; to pay six thousand cash and three thousand five hundred on bond and mortgage for one year; to take title immediately, and possession on the first of January, 1888; and have paid him one hundred dollars on account.
“Edwin W. Rowing, “Eliza Rowing.”
No writing relating to the contract was signed by the plaintiff. The court below, upon the petition of the plaintiff, decreed that the defendants should specifically perform the contract, from which decree they appeal to this court.
They claim that under the statute of frauds the plaintiff was not bound by the contract, not having signed any memorandum of it, and hence that it should not, in equity at least, be enforced against them ; and make this claim the ground of one of their reasons of appeal.
.The statute requires only that the written agreement shall be “signed by the party to be charged therewith.” The defendants rely upon certain cases as authority for their claim and among others upon the cases of Benedict v. Lynch, 1 Johns. Ch., 370, and Lawrenson v. Butler, 1 Sch. & Lef., 13.
Both of these cases are in accord with the claim of the defendants; but the former case is opposed to the numerous decisions in the state of New York on the same subject, and the latter case to nearly all the English decisions.
In the case of Clason v. Bailey, 14 Johns., 484, Chancellor Rent, after reviewing the New York decisions, says that “ it is sufficient if the agreement is signed by the party to *19be charged.” In the same opinion he reviews the English decisions up to that time, and adds:—“ There is nothing to disturb this strong and united current of authority but the observation of Lord Redesdale in Lawrenson v. Butler, 1 Sch. & Lef., 13, who thought that the contract ought to be mutual, and that if one party could not enforce it the other ought not.”
The authority of Lawrenson v. Butler seems not to have been recognized in England. The more recent decisions in that country are referred to in Benjamin on Sales, vol. 1, secs. 254, 255.
There is still some conflict in the decisions in this country, but the weight of authority is that the statute of frauds is satisfied by the signature to the contract of the party sought to be charged only, whether the suit to enforce it be at law or in equity, and whether it relates to the sale of real or personal estate. Clason v. Bailey, 14 Johns., 184; McCrea v. Purmont, 16 Wend., 460; Richardson v. Green, 23 N. Jer. Eq., 536; Old Colony R. R. Co. v. Evans, 6 Gray, 33; Sutherland v. Briggs, 1 Hare, 34.
We think that there is not sufficient ground for tins reason of appeal.
Another reason of appeal is—“ that the specific execution of the contract should not have been decreed because it is too uncertain to be enforced, inasmuch as it could not be understood from the writing itself without the necessity of resorting to parol proof.”
No objection seems to have been made to the contract when it was offered in evidence and therefore the objection now made, that it is void upon its face, comes too late to be entitled to consideration. But the claim if seasonably made would have been unfounded.
The defendants do not specify in their reasons of appeal, or in their brief, the particulars in which they claim that the contract is deficient in certainty. We suppose their claim to be that the statement of the location of the land is too indefinite to satisfy the requirement of the statute of frauds. If the only description of the land had been “fifteen acres, *20more or less, in the town of Stratford,” there would have been force in this claim, though according to the decisions of courts of high authority such a description might have been applied to the land intended by it by extrinsic evidence:
In the case of Hurley v. Brown, 98 Mass., 545, the only description in the contract of the property agreed to be conveyed was “ a house and lot on Amity Street.” The court admitted evidence that there was only one house and lot on Amity Street which the defendant had a right to convey, and that the parties had been in treaty for the purchase and sale of it, and that the subject matter of the contract might be thus identified. See also Mead v. Parker, 115 Mass., 413; Robeson v. Hornbaker, 3 N. Jer. Eq., 60.
In the present case the court finds that the plaintiff owned no other real estate in Stratford, and that the same was occupied by him as a homestead and residence. But we think that the description of the land in this contract is so definite as not to require a resort to extrinsic evidence to identify it, other than such as is always necessary to apply a description of real estate to the premises described.
The language of the contract is—^ We agree to purchase of P. H. Hodges his place at Stratford, containing fifteen acres, more or less.” The import of the word “ place ” in this connection is reasonably certain. Its popular and correct meaning, as thus used, is the place where one resides— his homestead. Webster’s Diet.,—in verbum.
The court finds that the plaintiff told the defendants, before they signed the contract, that the place contained about fifteen acres, and that this statement was made in good faith. The defendants assign as a reason of appeal that “-there was not about fifteen acres of land.”
It is enough to say that the court does not find that there were not fifteen acres in the place, but evidently declined to make such a finding.
The defendants introduced the recitals in two deeds as evidence of the quantity of land in the place. One was the deed to the plaintiff of the land, in which was added to the *21description of the quantity of land the words “ more or less,” and the other was a conveyance of a small strip of the land to a railroad company, specifying the quantity conveyed. Except for the words “ more or less ” in the deed to the plaintiff it would have appeared that there was a fraction of an acre less than fifteen acres in the piece.
The court, referring to this evidence, says—“ There was no evidence as to the exact quantity of land except the recital in said deeds.” It properly regarded those recitals as inconclusive evidence.
The remaining reason of appeal is that the plaintiff had adequate remedy at law. The defendants claim that the equitable jurisdiction of the courts in this state was restricted by the provision in the old statute last found in the revision of 1875, p. 413, sec. 5, that “ courts of equity shall take cognizance only of matters in which relief cannot be had in the ordinary course of lawand that that provision is still in force.
It is unnecessary to inquire whether that provision has not, as the plaintiff claims, been since repealed by the practice act passed in 1879, because, in our view, it did not have the restrictive effect claimed for it. A similar claim was made by the defendant in the case of Munson v. Munson, 30 Conn., 425, and the court say the provision referred to “ is simply an affirmance of a well-settled rule of equity.” The rule of equity is thus stated by Judge Swift :—“ It is a leading principle that equity will not interpose where there is an adequate remedy at law. It is not sufficient that there is a remedy, but it must be as complete and beneficial as the relief in equity.” 2 Swift’s Dig., chap. 1, sec. 1.
In the action at law for the breach of the contract the plaintiff could only recover the excess if any of the sum agreed to be paid for the land above its market value when the contract was to be performed. Such a remedy is manifestly inadequate, and courts of equity therefore hold, as a general rule, that when a contract for the sale of real estate has been fairly entered into, the party contracting to sell, as well as the party contracting to buy, is entitled to have it specifically performed.
*22The cases on this question are all one way. It is true courts of equity have, in the exercise of their discretion, refused to apply the rule in certain cases where it would be productive of hardship or inconvenience. The court did so in the case of Whitney v. City of New Haven, 23 Conn., 624. In that case the city had contracted to purchase from the plaintiff land and water rights for the purpose of providing a water supply, and afterwards voted to abandon the project contemplated by the purchase. The court dismissed the' bill for a specific performance, but remark as follows in their opinion:—“ As a general rule, where a purchaser of real' estate can come into a court of equity to obtain a deed of it, the vendor can come there to get his money which was agreed to be' paid; but the rule is not universally true, and should not be applied, we think, where it will do unnecessary mischief to one of the parties.”
In the present case the contract appears to have been . fairly made, and is subject to the general rule of equity.
There is no error in the judgment complained of.
In this opinion the other judges concurred.